Citation Nr: 1132484	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the Veteran's claim for service connection for asbestosis as an alleged residual of exposure to asbestos during his military service.

As support for this claim, the Veteran testified at a March 2009 videoconference hearing before the undersigned Veterans Law Judge of the Board.  The Board subsequently, in April 2009, issued a decision denying the claim, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  

In a May 2008 order, granting a joint motion, the Court vacated the Board's decision denying this claim and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with the Court's order, the Board in turn remanded the claim to the RO in February 2010 to obtain a medical nexus opinion concerning whether the Veteran had developed asbestosis as a result of asbestos exposure during his military service as opposed to during the many years since his discharge from service.  In March 2010 a VA physician provided an opinion on this determinative issue of causation.  But since the opinion was insufficient, in March 2011 the Board requested additional medical comment from an independent medical expert (IME).   See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2010).  The IME submitted this additional opinion in May 2011, and it provides a basis for granting the Veteran's claim.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent and credible medical and other evidence in the file indicating it is as likely as not the Veteran at least partly developed asbestosis as a result of asbestos exposure while removing ceiling tiles during his military service, that is, even if he may have had additional exposure to asbestos since his service in his civilian occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran at least partly developed asbestosis as a result of asbestos exposure during his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A.  §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for asbestosis.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

I.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  

An asbestos-related disease can develop from brief exposure to asbestos.  Id.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

II.  Analysis

The Veteran claims that he developed asbestosis as a result of asbestos exposure while on active duty in the military versus at any other point during his lifetime.  And for the reasons and bases set forth below, the Board finds that the evidence supports his claim or, at the very least, is in relative equipoise - meaning about evenly balanced for and against his claim.  Hence, in either instance, the claim must be granted with resolution of all reasonable doubt in his favor.  38 C.F.R. § 3.102.  An absolutely accurate determination of etiology is not a condition precedent to granting his claim, nor is obvious or definite etiology; instead, there need only be this relative balance of evidence for and against his claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


There is no disputing that the Veteran has asbestosis.  He received this diagnosis in 2000, approximately 45 years after his separation from active duty.  He claims this condition is related to asbestos exposure while in service.  In particular, he attributes his asbestosis to assisting in the removal of acoustical ceiling tiles in November 1953 while a member of a military band.  He testified during his Board hearing that he and the other band members practiced about four hours a day, five day days a week, for a total of fifteen months (of the 23 total months of his service), while breathing in what he believes were asbestos fibers from ceiling tiles that had broken due to a leaky roof.  He alleges that he was asked to assist in removing and replacing these damaged ceiling tiles in April 1954, that the job took about two weeks to complete, and that, given the danger of asbestos exposure was not known at the time, he did not wear any protective equipment.

The Veteran believes that removing and repairing those ceiling tiles is the only occasion that he was ever potentially exposed to asbestos.  Other evidence in the file, however, indicates he may have been exposed to asbestos as a civilian, both prior to and since his military service in his jobs as a plumber and volunteer firefighter.  He testified that he worked as a plumber from 1946 to 2001 (keeping in mind he was in the military from 1953 to 1955), and that he installed new pipes in both remodeled and newly-constructed buildings, replaced copper water piping, porcelain sinks, and toilets, and installed pre-packaged gas and oil boilers, but did not directly handle any asbestos-laced products.  He added that, as a volunteer fireman, he primarily served as one of the engineers driving the truck and operated the aerial ladder.  So he does not believe that either of those civilian jobs involved asbestos exposure which could have contributed to his recent diagnosis of asbestosis.

In March 2010 the Board had a VA physician review the claims file for the pertinent medical and other history to determine the likelihood that any in-service asbestos exposure contributed to the Veteran's asbestosis, versus any additional exposure he may have had either prior or since his period of military service.  The VA physician acknowledged that the Veteran appears to have had some exposure to asbestos while in service from his description of band members practicing, and that there may have been asbestos fibers where ceiling tiles broke.  However, the VA physician determined this to have been a very trivial amount of asbestos exposure compared to the significant exposure he most likely had had as a plumber, though he may not have been aware of it, and possibly as a volunteer firefighter.  The VA physician added that firefighters are definitely exposed to asbestos if they are not wearing protective devices, and that there is well-know exposure to plumbers, especially during those years that the Veteran was a plumber, despite the Veteran's denial of any such exposure in his capacity as a plumber.  The VA physician therefore concluded, "[k]nowing what I know about the profession of plumbing and looking at the trivial amount of exposure that [the Veteran] had in his time in the service, I believe it is less likely than not, less than 50% probability, that his asbestosis is related to his service."  
	
The problem with his unfavorable opinion, however, is that the VA physician did not properly document or account for all of the Veteran's potential exposure to asbestos in service, particularly his description of helping repair and replace ceiling tiles for approximately two weeks without protective gear, which is the essential basis of his claim.  Hence, the VA physician failed to consider the entire extent of the Veteran's claimed exposure to asbestos in service.  This failure to consider all of the Veteran's asbestos exposure limits the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  Indeed, this was the basis for the Board obtaining an IME opinion.  

The IME opinion was provided in May 2011 by D.P., M.D., an assistant professor of Pulmonary, Allergy and Critical Care Medicine at a university.  In his report Dr. D.P. outlined all of the Veteran's asbestos exposure in service, prior to service, and after service.  Based on that review, Dr. D.P. provided the following opinion:

It is at least as likely as not that the veteran's asbestosis is, at least in part, related to his exposure to asbestos during his military service.  This conclusion is based on the veteran's description of his experiences that, assuming the ceiling tiles contained asbestos (which, again, is likely as acoustic ceiling tiles are a well-known source of asbestos), would constitute a very-high intensity exposure to asbestos that cannot be discounted.  The time-frame of his development of asbestosis is also consistent with this as a 30-45 year latency period from exposure to the development of clinical asbestosis is typical.  The veteran may have had some exposure to asbestos during his work as a plumber that he was unaware of, and it is not possible to determine how much he may have been exposed and how much that may have contributed to his condition.  However, based on the veteran's account, I would find it impossible to conclude that his asbestos exposure during his military service was unlikely to have contributed to his condition. 

Dr. D.P. thus concluded that the Veteran's asbestos exposure in service contributed to his current diagnosis of asbestosis, thereby contradicting the VA physician's opinion.  But since Dr. D.P.'s opinion is based on a review of the pertinent medical and other history - including the Veteran's participation in removing and repairing ceiling tiles made of asbestos, which the VA physician overlooked - and is supported by sound rationale, it constitutes probative evidence in support of the Veteran's claim.  Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, the Board places greater probative value on Dr. D.P.'s favorable opinion than the VA physician's unfavorable opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In conclusion, the most probative evidence establishes that the Veteran's developed asbestosis as a result of asbestos exposure while removing ceiling tiles during his period of active duty.  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  Accordingly, the appeal is granted.


ORDER

The claim for service connection for asbestosis is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


